       Case 4:20-cv-00275-SMR-SBJ Document 31 Filed 06/23/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

BROOKE CHAMPAGNE and                            *        CIVIL NO. 4:20-cv-00275-SMR-SBJ
MARICO THOMAS,                                  *
                                                *
               Plaintiffs,                      *
       v.                                       *
                                                *            ORDER REGARDING
LINEBARGER GOGGAN BLAIR &                       *         SETTLEMENT CONFERENCE
SAMPSON, LLP,                                   *
                                                *
            Defendant.                          *
___________________________________             *    ___________________________________

       At the request of and in coordination with counsel for the parties, a settlement conference

will be conducted by Magistrate Judge Stephen B. Jackson, Jr. on July 7, 2021 from noon 12:00

p.m. until no later than 5:00 p.m. in the United States Courthouse in Des Moines, Iowa. Counsel

should advise their clients to bring photo identification to facilitate entry into the courthouse, and

to leave their cellphones/electronic devices in their vehicles.

       As discussed with counsel, Plaintiffs must respond with a counteroffer and supporting

information to Defendant’s initial settlement offer by no later than 5:00 p.m. on June 28, 2021,

and Defendant must reply with a counteroffer and supporting information by no later than 5:00

p.m. on July 1, 2021.

       Each party must submit to the Magistrate Judge a confidential statement, no longer than 10

pages, regarding the key legal and factual issues in the case, as well as a summary of the settlement

negotiations to date. The statement must be emailed to Stephen_Jackson@iasd.uscourts.gov and

Jed_Brokaw@iasd.uscourts.gov by 10:00 a.m. on July 6, 2021. Counsel must indicate the names

of all persons who will be participating in the settlement conference.

       The Court strongly discourages the parties from providing attachments to the confidential
       Case 4:20-cv-00275-SMR-SBJ Document 31 Filed 06/23/21 Page 2 of 6




statement, either in paper or electronic form. If pleadings, briefs or discovery matters, including

depositions, are sufficiently important, in the opinion of a party, so that they should be brought to

the attention of the Court, those matters may be cited within the confidential statement. However,

it is incumbent upon the party urging the importance of those matters to summarize the information

contained in those pleadings or transcripts within the confidential statement, as opposed to simply

attaching documents. A failure by any party to provide the Court with a confidential statement by

the time and date ordered could result in the Court canceling or rescheduling the settlement

conference.

       Each party must have a representative with full authority to settle the case participate in

the settlement conference. Non-parties will not be permitted to participate in the settlement

conference without prior Court approval, and in no event in the absence of the filing of a motion

specifying the reasons that such non-party participation is indispensable to the conduct of the

settlement conference.

       The success or failure of a settlement conference is driven by the commitment made by

each party, and its counsel, to a candid, good faith participation in the settlement conference. It is

be the duty of each party, and its counsel, to fully analyze all issues pertaining to the settlement

conference, and it is the duty of the lawyer representing a party to notify the Court, and opposing

counsel, when a lawyer knows or has reason to believe that her or his client does not intend to

participate in good faith in the settlement conference, does not intend to have someone present

with full authority to settle the case, or that issues have arisen or changed that would make good

faith settlement negotiation difficult or impossible. A failure on the part of a lawyer to give timely

and reasonable notice to the Court and opposing counsel of the inability of a party to proceed with

a settlement conference could result in the imposition of sanctions in the form of expenses and
       Case 4:20-cv-00275-SMR-SBJ Document 31 Filed 06/23/21 Page 3 of 6




attorney fees.

       Following is an outline for counsel to review with the parties prior to the settlement

conference to make the best use of the time allotted.

       IT IS SO ORDERED.

       DATED June 23, 2021.
      Case 4:20-cv-00275-SMR-SBJ Document 31 Filed 06/23/21 Page 4 of 6




                                 OUTLINE FOR
                      SETTLEMENT CONFERENCE PREPARATION

Experience shows that in negotiations the party who is best prepared usually obtains the best result.
Settlement conferences can be held more efficiently if all parties and counsel are prepared. The
following are some areas to consider in order to aid in the effectiveness of this settlement
conference.

A.     FORMAT

      1.       Parties with ultimate settlement authority must be personally present.

      2.       The Court will use a mediation format, and private caucusing with each side; the
               judge may address your client directly.

      3.       Should we begin in a joint session?

      4.       Does any lawyer or client representative have time constrictions on the date of the
               conference?

      5.       Do you want a summary jury trial, arbitration, mini-trial, or other procedure instead
               of/after this conference? If so, or if you want to know more about these processes,
               please contact the Court so a conference call to discuss options can be arranged.
               Have you discussed these options with your client?

B.     ISSUES

       1.      What is the status of discovery?

       2.      What issues (in and outside of this lawsuit) need to be resolved? Are there any
               issues as to which there is agreement? (Please describe.) What are the strengths and
               weaknesses of each issue of disagreement? What is your most persuasive
               argument?

       3.      What remedies are available resulting from this litigation or otherwise?

       4.      Is there any ancillary litigation pending/planned which affects case value?

       5.      Do you have enough information to value the case? If not, how are you going to
               get more information before the conference?

       6.      Do attorney fees or other expenses affect settlement? Have you communicated this
               to the other side?

       7.      What is the nature of the parties’ relationships? Are they ongoing in nature?
     Case 4:20-cv-00275-SMR-SBJ Document 31 Filed 06/23/21 Page 5 of 6




C.   AUTHORITY

     1.    Are there outstanding liens? Have you verified amounts and whether they are
           negotiable? Do we need to include a representative of the lien holder? If so, contact
           the Court immediately.

     2.    Is there valid insurance coverage? In what amount? If coverage is at issue, or the
           amount/type affects settlement value, have you notified the other side? Do we need
           to include a representative from more than one company/carrier? If so, notify the
           Court immediately.

D.   NEGOTIATIONS

      1.   Where have your last discussions ended? Are you sure?

      2.   Can you have any discussions before the settlement conference to make it proceed
           more efficiently?

      3.   What value do you want to start with? Why? Have you discussed this with your
           client?

      4.   What value do you want to end with? Why? Have you discussed this with your
           client? Is it significantly different from values you have placed on this case at other
           times?

      5.   Is there confidential information which affects the case value? Why
           can’t/won’t/shouldn’t it be disclosed? How can the other side be persuaded to
           change value if it doesn’t have this information?

      6.   All counsel - bring evidence, including witness statements, deposition transcripts,
           damage calculations, etc. that could be shared with the Court and/or the other
           parties at the settlement conference.

      7.   What happens if you don’t settle the case at the conference? What is your best
           alternative to a negotiated settlement? Why?

E.   CLOSING

     1.    If settlement is reached, do you want it on the record?

     2.    Have you discussed settlement formats with your client? Does the client understand
           structured settlements, annuities, Rule 68 offers to compromise?

     3.    How soon could checks/closing documents be received?

     4.    Will one of the attorneys bring a laptop with a draft agreement for discussion
           purposes?
Case 4:20-cv-00275-SMR-SBJ Document 31 Filed 06/23/21 Page 6 of 6




5.    If settlement is not reached, and further discovery is needed, what is your plan for
      continued settlement discussions? Do you want Court involvement in these talks?

6.    If settlement is not reached, be prepared to discuss it again at the final pretrial
      conference.
